Citation Nr: 0530324	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural History

The veteran served on active duty from March 1967 to March 
1969.  Service in Vietnam is indicated by the evidence of 
record.  

In June 1999, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
In the October 1999 rating decision which is the subject of 
this appeal, the RO denied the claim.  The veteran filed a 
timely notice of disagreement (NOD).  In February 2000, the 
RO issued a statement of the case (SOC), and the appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) later in February 2000.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

The October 1999 rating decision also denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran filed a timely notice of 
disagreement.  In February 2000, the RO issued a statement of 
the case (SOC) as to that issue, and the appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) later in February 2000.    

In a September 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating effective June 30, 1999.  The veteran has not 
indicated that he was appealing the assignment of the 
disability rating or the effective date of the grant of 
service connection.  Accordingly, that issue has been 
resolved and will be discussed no further herein.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  

In June 2002, the veteran filed a claim of entitlement to 
service connection for tinnitus.  The September 2004 rating 
decision also granted service connection for tinnitus and 
assigned a 10 percent disability rating effective June 26, 
2002.  The veteran did not indicate within one year of the 
notice of the grant that he was appealing the assignment of 
the disability rating or the effective date of the grant of 
service connection.  Accordingly, that matter is not in 
appellate status.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.201, 20.302 (2005).   

In an October 2005 informal hearing presentation, the 
veteran's representative raised the issue of an increased 
rating for tinnitus.  That matter is referred to the RO for 
appropriate action.

In a June 2001 letter to the President of the United States, 
the veteran indicated that he had several medical problems 
that he thought were service connected.  He specifically 
noted that he had "pre" skin cancer.  It appears that the 
veteran may be raising the issue of entitlement to service 
connection for a skin disability.  This matter, too, is not 
on appeal, and it is referred to the RO for appropriate 
action.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)] includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

Although the RO has sent VCAA letters to the veteran 
concerning his PTSD and tinnitus claims, the RO did not send 
a letter to the veteran which complies with the notice 
provisions of the VCAA as to the claim on appeal, entitlement 
to service connection for hearing loss.  The Board has been 
prohibited from itself curing this defect.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following action:

1.  A VCAA letter addressing the issue of 
service connection for bilateral hearing 
loss must be provided to the veteran, 
with a copy to his representative.

2.  If it is deemed to be necessary based 
on the state of the record, VBA may 
undertake appropriate additional 
evidentiary development and/or 
readjudicate the veteran's claim. 

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedure.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

